402 So. 2d 30 (1981)
Anthony James MELTON, Appellant,
v.
STATE of Florida, Appellee.
No. XX-255.
District Court of Appeal of Florida, First District.
July 17, 1981.
Rehearing Denied September 1, 1981.
Michael Allen, Public Defender and Melanie Hines Alford, Asst. Public Defender, for appellant.
Jim Smith, Atty. Gen. and Wallace E. Allbritton, Asst. Atty. Gen., for appellee.
PER CURIAM.
In view of the trial court's instruction to the jury, we do not find the remarks of Assistant State Attorney Harry Harper to the jury in his closing argument to require reversal. These remarks were as follows:
Now, I don't know if any of y'all have been watching any of the other trials in this Courtroom, but one of the amusing things about defending cases, criminal cases and whatnot, the defense lawyers in wanting to defend their clients, is some of the argument they will come up with just to try to thwart the jury using common sense.
As in Cochran v. State, 280 So. 2d 42 (Fla. 1st DCA 1973), and Simpson v. State, 352 So. 2d 125 (Fla. 1st DCA 1977), however, such remarks constitute a gratuitous insult to the adversary system of justice which the prosecutor serves, are highly improper and unethical.
AFFIRMED.
*31 McCORD and SHIVERS, JJ., and LILES, WOODIE A., (Retired) Associate Judge, concur.